

116 S3853 IS: Price Gouging Prevention Act
U.S. Senate
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3853IN THE SENATE OF THE UNITED STATESJune 1, 2020Ms. Warren (for herself and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prevent price gouging during emergencies, and for other purposes.1.Short titleThis Act may be cited as the Price Gouging Prevention Act.2.FindingsCongress finds the following:(1)During a national emergency, state of emergency, or public health emergency, some merchants have taken unfair advantage of consumers by greatly increasing prices for essential consumer goods. (2)When a declared national emergency or state of emergency results in abnormal disruptions of the market, the public interest requires that excessive and unjustified increases in the prices of essential consumer goods be prohibited. (3)To protect citizens from excessive and unjustified increases in the prices charged during or shortly after a declared national emergency, state of emergency, or public health emergency for consumer goods and supplies that are vital and necessary for the health, safety, and welfare of consumers is of utmost concern and importance. 3.Prevention of price gouging during emergencies(a)In generalDuring an emergency period and in a covered geographical area, it shall be unlawful for a seller to sell or offer for sale a consumer good at an excessive or opportunistic price. (b)Presumption of excessive or opportunistic price(1)In generalA seller shall be presumed to be in violation of subsection (a) if, during an emergency period and in a covered geographical area, the seller sells or offers for sale a consumer good at a price that exceeds by more than 10 percent either—(A)the average price at which the consumer good was sold or offered for sale by all sellers in such area during the 120-day period preceding such emergency period; or(B)the average price at which the consumer good was sold or offered for sale by the seller involved during the 120-day period preceding such emergency period.(2)RebuttalA seller may rebut a presumption under paragraph (1) if the seller demonstrates by clear and convincing evidence that the increase in price of the consumer good involved is directly attributable to additional costs paid by the seller in procuring, acquiring, or providing the consumer during the emergency period. (c)Enforcement(1)Enforcement by Federal Trade Commission(A)Unfair or deceptive acts or practicesA violation of this section shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(B)Powers of CommissionThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(2)Effect on other lawsNothing in this section shall be construed in any way to limit the authority of the Commission under any other provision of law or to limit the application of any other Federal or State law.(3)Enforcement by State attorneys general(A)In generalIf the attorney general of a State, or another official or agency designated by a State, has reason to believe that any person has violated or is violating this section, the attorney general, official, or agency of the State, in addition to any authority it may have to bring an action in State court under State law, may bring a civil action in any appropriate United States district court or in any other court of competent jurisdiction, including a State court, to—(i)enjoin further such violation by such person;(ii)enforce compliance with such section;(iii)obtain civil penalties; and(iv)obtain damages, restitution, or other compensation on behalf of residents of the State.(B)NoticeBefore filing an action under subparagraph (A), the attorney general, official, or agency of the State involved shall provide to the Commission a written notice of such action and a copy of the complaint for such action. If the attorney general, official, or agency determines that it is not feasible to provide the notice described in this subparagraph before the filing of the action, the attorney general, official, or agency shall provide written notice of the action and a copy of the complaint to the Commission immediately upon the filing of the action. (C)Authority of CommissionWith respect to an action described in subparagraph (A), the Commission shall have the right—(i)to intervene in the action;(ii)upon so intervening, to be heard on all matters arising therein; and(iii)to file petitions for appeal.(d)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Trade Commission.(2)Consumer goodThe term consumer good a good offered in commerce, including—(A)food, water, ice, flashlights, radios, batteries, candles, blankets, soaps, diapers, toiletries, gasoline, generator, temporary shelters, plywood, nails, hammers;(B)prescription and nonprescription medications, bandages, gauze, isopropyl alcohol, any personal protective equipment for protection from or prevention of a contagious disease, antibacterial materials; or(C)goods vital and necessary for the health, safety, welfare of consumers deemed necessary by public health officials during a disaster or emergency described in paragraph (3)(A). (3)Emergency period; covered geographical area(A)In generalSubject to subparagraph (B), an emergency period is the period during which, and a covered geographical area is a geographical area in which, there exists—(i)a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); or(ii)a public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d).(B)Rule of applicationFor purposes of subparagraph (A)—(i)an emergency period with respect to a disaster or emergency declaration described in such subparagraph shall include the 30-day period following the last day that such disaster or emergency declaration is in effect; and (ii)a geographical area in which there exists a disaster or emergency described in subparagraph (A) shall be considered to be a covered geographical area through the end of the period described in clause (i).(4)SellerThe term seller means, with respect to a consumer good, any person selling or offering for sale such consumer good.